February 3, 2009 Included below are certain announcements that Thomson Reuters made in January 2009 in the United Kingdom via RNS, a Regulatory Information Service. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: Notifications of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters 2. Reason for notification (yes/no) An acquisition or disposal of voting rights YES An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to notification obligation: Caisse de dépôt et placement du Québec 4. Full name of shareholder(s) (if different from 3): 5. Date of transaction (and date on which the threshold is crossed or reached if different): January 7, 2009 6. Date on which issuer notified: January 9, 2009 7. Threshold(s) that is/are crossed or reached: 3.00% 8: Notified Details A: Voting rights attached to shares Class/type of shares If possible use ISIN code Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of shares Number of voting rights Number of shares Number of voting rights Percentage of voting rights Direct Indirect Direct Indirect 5,602,530 5,700,959 5,700,959 3.05% 1 B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ conversion period/date No. of voting rights that may be acquired (if the instrument exercised/converted) Percentage of voting rights Total (A+B) Number of voting rights Percentage of voting rights 5,700,959 3.05% 9. Chain of controlled undertakings through which the voting rights and /or the financial instruments are effectively held, if applicable: Proxy Voting: 10. Name of proxy holder: n/a 11. Number of voting rights proxy holder will cease to hold: n/a 12. Date on which proxy holder will cease to hold voting rights: n/a 2 TR-1:Notification of Major Interests in Shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson-Reuters Plc 2. Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights x An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached o An event changing the breakdown of voting rights o 3. Full name of person(s) subject to the notification obligation: HSBC Holdings Plc 4. Full name of shareholder(s) (if different from 3.): HSBC Bank plc HSBC Financial Products (France) HSBC Global Asset Management (Canada) Limited HSBC Investment Management HSBC Trust Company (UK) Limited SINOPIA ASSET MANAGEMENT Sinopia Asset Management (UK) Limited 5. Date of the transaction and date on which the threshold is crossed or reached: 19th January 2009 6. Date on which issuer notified: 20th January 2009 7. Threshold(s) that is/are crossed or reached: 5 % 3 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the Triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect GB00B29MWZ99 12,488,394 12,488,394 10,403,501 9,974,019 429,482 5.50 % 0.24% B: Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date Exercise/ ConversionPeriod/ Date Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights Total (A+B) Number of voting rights % of voting rights 10,403,501 5.74 % 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 4 TR-1:notification of major interests in shares 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: THOMSON REUTERS PLC 2. Reason for the notification(please tick the appropriate box or boxes) An acquisition or disposal of voting rights x An acquisition or disposal of financial instruments which may result in the acquisition of shares already issued to which voting rights are attached o An event changing the breakdown of voting rights o Other (please specify): New Exemption DTR 5.1.3 (4) & DTR 5.1.5 (1) o 3. Full name of person(s) subject to the notification obligation: ValueAct Capital Management, LLC; ValueAct Capital Management, L.P.; ValueAct Holdings GP, LLC; ValueAct Holdings L.P. (collectively “ValueAct Indirect Holders”) ValueAct Capital Master Fund, L.P. 4. Full name of shareholder(s) (if different from 3.): ValueAct Capital Master Fund, L.P. 5. Date of the transaction (and date on which the threshold is crossed or reached if different): 27 january 2009 6. Date on which issuer notified: 29 January 2009 7. Threshold(s) that is/are crossed or reached: 6% 8. Notified details: A: Voting rights attached to shares Class/type of shares if possible using the ISIN CODE Situation previous to the Triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights viii Number of shares Number of voting rights ix % of voting rights Directx Indirect xi Direct Indirect ValueAct Indirect Holders Ordinary shares 10,981,806 10,981,806 10,833,806 10,833,806 6.0% ValueAct Capital Master Fund, L.P. Ordinary shares 9,048,669 9,048,669 10,833,806 10,833,806 10,833,806 6.0% 5 B: Financial Instruments Resulting situation after the triggering transaction xii Type of financial instrument Expiration date xiii Exercise/ ConversionPeriod/ Datexiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights Total (A+B) Number of voting rights % of voting rights 10,833,806 6.0% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable xv: Pursuant to this transaction ValueAct Capital Master Fund, L.P. acquired all of the ordinary shares previously held by ValueAct Capital Master Fund III, L.P. (868,137 ordinary shares, .48%), the voting rights in respect of which were already held indirectly by the ValueAct Indirect Holders. As such, the percentage of voting rights held indirectly by the ValueAct Indirect Holders did not change as a result of this transaction. Following the transaction, all of the reported ordinary shares are held by ValueAct Capital Master Fund, L.P. (10,833,806 ordinary shares, 6.0%) and no ordinary sharesare held by ValueAct Capital Master Fund III, L.P. VA Partners I, LLC is the general partner of ValueAct Capital Master Fund, L.P. ValueAct Capital Management, L.P. is the manager of ValueAct Capital Master Fund, L.P. ValueAct Capital Management, LLC is the general partner of ValueAct Capital Management, L.P. ValueAct Holdings, L.P. is the sole owner of the limited partnership interests of ValueAct Capital Management, L.P. and the membership interests of ValueAct Capital Management, LLC, and is the majority owner of the membership interests of VA Partners I, LLC. ValueAct Holdings GP, LLC is the General Partner of ValueAct Holdings, L.P. Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 6 Other RNS Announcements Thomson Reuters PLC Notification of Security Transactions NEW YORK, NY – January 23, 2009 - In response to the UK Financial Services Authority’s recent statement clarifying its view on the notification obligations of directors and other persons discharging managerial responsibilities (PDMRs) who grant security over shares, The Woodbridge Company Limited has advised Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL; NASDAQ: TRIN) that it currently has 83,699,156 Thomson Reuters Corporation common shares pledged as collateral under financing arrangements entered into in the normal course, including its commercial paper program established in 1999. Thomson Reuters was notified of the above on January 22, 2009. The Woodbridge Company Limited and other companies affiliated with it (together, “Woodbridge”) beneficially own 439,767,486 Thomson Reuters Corporation common shares, 14,842,487 Thomson Reuters PLC ordinary shares and 88,000 Thomson Reuters PLC ADSs (each representing six ordinary shares of Thomson Reuters PLC).Under the DLC structure, holders of Thomson Reuters Corporation common shares and Thomson Reuters PLC ordinary shares ordinarily vote together as a single decision-making body, including in the election of directors, and in that sense have voting interests in Thomson Reuters. Woodbridge has a voting interest in Thomson Reuters of approximately 55% based on the aggregate issued share capital of Thomson Reuters Corporation and Thomson Reuters PLC as at January 21, 2009.The Woodbridge Company Limited is the controlling shareholder of Thomson Reuters and certain of the Thomson Reuters non-executive directors are officers of Woodbridge. Contact: David W.
